 ATLAS BOOT MANUFACTURING CO., INC.565WE WILL,upon request, furnishthe above-named Unionwithsuch recordinformationor otherdata as will substantiate our positionof inability topay anywage increase.The bargainingunit is:All productionand maintenance employees at ourCharleston, South Caro-Iina, plant,but excluding clerical and office employees, watchmen,profes-sional employees,and supervisors as definedin the Act.B.L.MONTAGUE COMPANY,Employer.Dated---------------- By----------------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 days fromthe date hereof, and must not bealtered, defaced, or covered by any othermaterial.Atlas Boot Manufacturing Co., Inc.andBoot and Shoe WorkersUnion,AFL-CIO.Case No. 10-CA-2309.August 10, 1956DECISION AND ORDEROn March 9, 1956, Trial Examiner James A. Corcoran issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also recom-mended that certain complaint allegations be dismissed.Thereafter,the Respondent filed exceptions to the Intermediate Report and a sup-porting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The, Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except as hereinafter noted.We do not adopt the Trial Examiner's finding that SupervisorDabbs' statement to Ruth Newman that he would fire employeesThompson and Dyer "if they did not quit passing out literature andtalking Union on company time" violated Section 8 (a) (1).Dabbs'remark was merely the expression of the Respondent's right as an em-ployer to insist that employees devote working time to work.'ORDERUpon the entire record in the case, and pursuant to Section 10 (c)' ofthe National Labor Relations Act, as amended, the National Labor' SeeRepublic Aviation Corporationv N. L. R. B.; N L. R.B. v. LeTourneau Companyof Georgia,324 U.S. 793, 803, footnote 10.116 NLRB No. 78. 566DECISIONSOF NATIONALLABORRELATIONS BOARDRelations Board hereby orders that the Respondent, Atlas Boot Manu-facturing Co., Inc., Cookeville, Tennessee, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Boot and Shoe Workers Union,AFL-CIO, or in any other labor organization of its employees, bydiscriminatorily discharging employees, or in any other manner dis-criminating in regard to hire or tenure of employment, or any termor condition of employment.(b)Threatening its employees with reprisals because of theirunion activities.(c)Threatening to or engaging in surveillance of union meetings.(d) Interrogating its employees concerning their membership in,or activity in behalf of, Boot and Shoe Workers Union, AFL-CIO, orany other labor organization, in a manner constituting interference,restraint, or coercion in violation of Section 8 (a) (1) of the Act.(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Boot and Shoe Workers Union,AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all of such activ-ities, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Robert L. Thompson immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto seniority or other rights and privileges previously enjoyed, andmake him whole in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy" for any loss of pay he mayhave suffered because of the discrimination against him.(b)Upon request make available to the National Labor RelationsBoard and its agents, for examination and copying, all payroll rec-ords, social-security payment records, timecards, personnel records andreports, and all other records necessary to determine the amount ofback pay due under the terms of this Order.(c)Post at its plant in Cookeville, Tennessee, copies of the noticeattached hereto marked "Appendix." 2 Copies of such notice, to befurnished by the Regional Director for the Tenth Region, shall, after2 In the eventthat thisOrder is enforcedby a decree of a UnitedStatesCourt of Appeals,there shall be substitutedfor the words"Pursuant to a Decision and Order" the words"Pursuant to a Decreeof the United States Court of Appeals, Enforcing an Order." ATLAS BOOT MANUFACTURING CO., INC.567being duly signed by the Respondent's authorized representative, beposted by the Respondent immediately upon receipt thereof and bemaintainedby the Respondent for sixty (60) consecutive days there-after in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, as to the steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent has violated the Act otherwise than as herein found,be, and it hereby is, dismissed.CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Boot and Shoe WorkersUnion, AFL-CIO, or in any other labor organization of ouremployees, by discriminatorily discharging any of our employees,or in any other manner discriminating in regard to hire or tenureof employment, or any term or condition of employment.WE WILL NOT threaten our employees with reprisals because oftheir union activities.WE WILL NOT threaten to or engage in surveillance of unionmeetings.WE WILL NOT interrogate our employees concerning their mem-bership in, or activity on behalf of, Boot and Shoe WorkersUnion, AFL-CIO, or any other labor organization, in a mannerconstituting interference, restraint, or coercion in violation ofSection 8 (a) (1) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerceour employees in the exercise of the right to self-organiza-tion, to form labororganizations,to join or assist Boot andShoe Workers Union, AFL-CIO, or any other labor organization,to bargain collectively through representatives of their ownchoosing and to engage in other concerted activities for the pur-poseof collective bargaining or other mutual aid or protection,or to refrainfrom any or all such activities, except to the extent 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.WE WILL offer to Robert L. Thompson immediate and full rein-statement to his former or substantially equivalent position, with-out prejudice to seniority or other rights and privileges previouslyenjoyed, and make him whole for any loss of pay he may havesuffered as a result of our discrimination against him.ATLAS BOOT MANUFACTURINGCo.,INC.,Employer.Dated------------ ---By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEA charge and amended charges having been filed by the Boot and Shoe WorkersUnion, AFL-CIO,' hereinafter called the Union, against Atlas Boot ManufacturingCo., Inc., herein subsequently referred to as the Respondent, the General Counselof the National Labor Relations Board, herein referred to as the General Counseland Board, respectively, on August 2, 1955, by the Regional Director for the TenthRegion (Atlanta, Georgia), issued and served upon the Respondent a complaint to-gether with notice of hearing thereon.The complaint alleged that the Respondenthad engaged in unfair labor practices affecting commerce within the meaning ofSection 8 (a) (1) and (3) and of Section 2 (6) and (7) of the National Labor Re-lations Act, as amended, herein called the Act.With respect to the unfair labor practices the complaint alleged in material sub-stance that the Respondent: (1) On or about April 15, 1955, discharged workerRobert Thompson because of his membership in and activities on behalf of the Union,in violation of Section 8 (a) (3) of the Act, and has failed and refused to reinstatethe said worker to employment; (2) on sundry dates, through conduct and acts ofvarious supervisory officials, interfered with, restrained, and coerced certain of itsemployees in restraint of their rights under Section 7 and in violation of Section 8(a) (1) of the Act.A motion of the Respondent, made prior to the hearing, to dismiss the complaintas regards the allegations in paragraph numbered 5 thereof, was denied by TrialExaminer W. Gerard Ryan on August 30, 1955. The answer of the Respondent deniedgenerally all material allegations of the complaint, imputing to it the commission ofany unfair labor practices as alleged, and specifically states Robert Thompson waslaid off for lack of available work, and was not discharged.Pursuant to notice, a hearing was held on January 10, 11, and 12, 1956, at Cooke-ville,Tennessee, before James A. Corcoran, the Trial Examiner duly designatedto hold such hearing by the Chief Trial Examiner.All parties were represented andparticipated in the hearings.Full opportunity to produce and cross-examine wit-nesses and to introduce evidence bearing on the issues was afforded to all parties.At the close of the case presented by the General Counsel, separate motions made bythe Respondent to dismiss the complaint in its entirety, to dismiss the complaint rela-tive to the alleged discharge of Robert Thompson, and to strike out all testimonypresented by the General Counsel as to interference through interrogating and sur-veillance, coercion, or restraint, were each denied.Similar motions were again pre-sented by the Respondent at the conclusion of all testimony, and decision was re-served thereon, with disposition thereof being made directly or through stated findingsand conclusions in this Intermediate Report.A motion made by General CounseliCaption and section 3 of the complaint verbally amended atthe hearingto reflect titleproperly with respect to recentmergerof the parentlabor organization. ATLAS BOOT MANUFACTURINGCO., INC.569to conform the pleadings to the proof with regard to minor variances as to time andplace was granted?Opportunity to present oral argument was waived by all theparties.The General Counsel and Respondent have filed briefs which have beenread and considered .3Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYAtlas Boot Manufacturing Co., Inc., is a Tennessee corporation having its principaloffice and place of business in Cookeville, Tennessee, and is engaged in the manu-facture of cowboy boots for one customer on a cut, trim, and make basis, with thematerial being furnished by the customer. In the performance of its work, the Re-spondent in the previous 12 months had furnished services valued at more than$100,000 to such customer.The said customer has an annual direct outflow of suchfinished product in interstate commerce in excess of $50,000 a year. I find that theRespondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDBoot and Shoe Workers Union,AFL-CIO,admits persons employed by the Re-spondent to membership,and is a labor organization within the meaning of the Act.4III.MOTIONS OF THE RESPONDENTAs previously stated certain motions made by the Respondent were denied at theclose of presentation of evidence by the General Counsel, and decision was reservedon the same when they were later made at the close of the testimony. The first, todismiss the complaint in its entirety on the ground it was not supported by suf-ficient testimony or substantial evidence on the record considered as a whole, I findhas little merit and is hereby denied for reasons and on findings stated subsequentlyin this report.The second was to dismiss paragraph numbered 4 of the complaint, on the groundthat the record affirmatively shows that Robert Thompson allegedly discriminatorilydischarged therein, was not as alleged a member of and had not engaged in activitieson behalf of the Boot and Shoe Workers Union, A. F. L.The record shows Thomp-son began organizing activities among his fellow workers about 6 weeks before histermination of service.Itwas shown he distributed so-called "union" literature onat least three occasions, both in the shop and in front of the plant.He also per-sonally secured the signing of representation cards by many workers, estimated innumber to be around 40.He procured such union representation cards fromSchultz, International representative of the Union,5 and always returned the com-pleted signed cards to Schultz.The testimony of other workers indicates he wasregarded as the leader or most prominent person working for the acquiring ofa union collective-bargaining representative.Actually, no local of the Union wasever formed in the vicinity, and apparently Thompson never became a member ofsuchUnion.It is conceded that neither the literature passed out nor the rep-resentation cards contained any direct reference to or naming of the Boot and ShoeWorkers Union.The usual type of "authorization for representation" card used and signed upby workers was placed in evidenceIt bears the heading "The Shoe Industry Organ-izing Committee, A. F. L. (and its affiliated Unions, A. F. L.)." 6 Such card au-thorized the American Federation of Laborand all affiliated organizationsto rep-resent the signer.In addition to work in signing up others, Thompson signed suchcardSchultz testified and established that the Shoe Industry Organizing Com-mittee was an affiliate of the Boot and Shoe Workers Union, A. F. L., and that2Due to objection of Respondent, it was not made to apply to dates8Application of General Counsel for extension of time to February 13, 1956, to file suchbriefs was granted by the Chief Trial Examiner4Norfolk Southern Bus Corporation,76 NLRB 488;General Shoe Corporation,113NLRB 905.5Also some from Quinn, AFL representative."The card used was originally drawn for use in General Shoe Corporation organization,and when used here such firm name was simply crossed out in ink and the Atlas Boot Co.iianie inserted in place of the former one, and a new town address placed at bottom ofthe card. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Boot and Shoe Workers Union wasan affiliate union of theAmericanFedera-tion of Labor. In theGeneral Shoe Corporationcase(10-RC-2998) 7theBootand Shoe Workers Union was also involved.The Board decision therein outlinedthe composition of the Shoe Industry Organizing Committee,and determined itwas not a labor organization. It is clear from the structure of organization therebyindicated that a person signing the authorization for representation cardsdoes notselect such loosely organized conference set up as his collective-bargaining representa-tive, but, as found by the Board in theGeneral Shoecase, actually designates theaffiliated organization to do so.Such organization in this instance without ques-tion would be the Boot and Shoe Workers Union, A. F. L. I do not *regard as un-sound carrying such determination and reasoning into the matter of considerationof an unfair labor practice complaint.The Respondent is not prejudiced in havingtomeet the claim advanced in reference to the Boot and Shoe Workers Union,rather than the Shoe Industry Organizing Committee.The recorded establishedactivities of Thompson were clearly in final analysis activities for a union organ-ization, and it is clear that the only recognized AFL union affiliate in the field of bootand shoe manufacture is the affiliate named, i. e., the Boot and Shoe Workers Union.The allegation of the complaint as made, as to discrimination, is based not only onmembership in the Union but activity on behalf of the Union.The latter beingestablished by the record herein, the defect in not establishing membershipper sein the named union is not fatal to the consideration of the discrimination allegation.I find that the organizing activities of Thompson were clearly such as would re-dound to the benefit of the Boot and Shoe Workers Union, and that the GeneralCounsel has sufficiently maintained his burden of proof as to the allegation of thecomplaint generally regarding paragraph numbered 4.8The motion as made istherefore denied.The third motion was to strike all testimony dealing with the alleged interroga-tion, threats, and surveillance, because the Union, with knowledge of the alleged ac-tivity,waived its right to rely on said charges by proceeding to an election, and byneglecting at that time to exercise its concomitant right to attempt to set aside theelection result, and further, also, because the charges filed did not support the typeof misconduct alleged in the complaint.The Respondentmaintainsthat by theUnion so proceeding to an election with knowledge of the alleged conduct, theUnion thereby waived and was estopped from bringing charges on any such activity; 9and further that the actual charges filed by the Union do not support the complaintallegations or the evidence in regard thereto.A petition seeking certification was filed by this Union on March 16, 1955; 10a stipulation for a consent election was signed on March 25; the election held on April1(theUnion not prevailing); no objections to the election result were filed bythe Union and a certificate of the result was issued by the Regional Director onApril 11, 1955.The original charge signed by a vice president of the Union wasfiled April 29; amended charges signed by Schultz, as representative of such Union,were filed on May 5 and 31, 1955, respectively.The charges embraced allegationof discriminatory discharge of Thompson and five other named individuals 11 andeach charge filed contained the general concluding paragraph allegation that theemployer by his acts and conduct interfered with, restrained, or coerced its em-ployees in the exercise of their riehts as guaranteed in Section 7 of the Act.On the first ground, that the Union with knowledge of the acts of the Respondentproceeded to an election and has therefore waived and is estopped fromallegingherein such occurrences and facts as unfair labor practices, the Respondent relieson the decision of the Board inAiello Dairy Farms,110 NLRB 1365, and subse-quent cases based on such authority. It seeks, however, to extend the doctrine ofsuch ruling to a dissimilar situation. In theAiellocase, the Board affirmed Section8 (a) (1) and(3) findings, but applied the election of remedy doctrineas againstthe union there involved, only as to the allegations regarding refusal to bargain andviolation of Section 8 (a) (5). In such case, the representation question involvedand to be determined in the election, and the assertion of exclusive representationof the workers presented in the alleged refusal-to-bargain claim, placed the union7 113 NLRB 905.8 The question of discriminatory discharge is not considered or disposed of in consider-ing this motion.9With the exception of an allegation as to interrogation and threats on April 4, 1955,all the complaint allegations referred to a time prior to the date of holding of the election.1010-RC-3023(not reported in printed volumes of Board Decisions and Orders).21 The complaint only named Thompson. ATLAS BOOT MANUFACTURING CO., INC.571therein in a straddling position, involving a definite choice of decision and requiringsome election by it between inconsistent remedies, based on conflicting underlyingassertions.In such circumstances, election of remedy by the party is required, andresorting to the election process with knowledge of alleged law violations by therespondent, precludes later reliance upon the same knowledge and facts in therefusal-to-bargain charge, in an attempt to establish officially the same result ofdetermining the union status as the bargaining agent. If allowed, the Board processeswould be abused in the repetitive proceedings concerning the position of the union,only at unnecessary cost. In the instant case, no refusal-to-bargain charge was al-leged, consequently the Union here was not obliged, as asserted, to make any elec-tion between inconsistent remedies, and therefore has not waived any rights or isnot inany way estopped from asserting the other violations alleged.The Boardhearing the complaint as alleged does not engage in any repetitive or unnecessaryhearing. I cannot accept the contention of the Respondent that the extension of theAiellocase doctrine to the situation presented herein would be sound in theoryor in practice.13The second ground of this motion, alleging a variance between the charges filedand the complaint as issued, it appears requires little discussion.The effect andvalidity of the general allegation in a charge as to the interference with the rights ofthe workers under Section 7, being sufficient to support detailed allegations in a latercomplaint, covering instances related to the general tenor of the basic charge filed,as such instances may be uncovered in Board investigation, has been frequentlyaffirmed in court decisions (as the Respondent concedes). In fact, the case citedby the Respondent 13 expressly upheld the validity of complaint allegations basedon an exactly similar wording of the generalallegationsof the charges. It is clearfrom the record that in the instant case the Board has not in any way "instituted aproceeding on its own motion." The motion is therefore denied.IV.THE ALLEGED UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.SurveillanceOn March 31, 1955, the night preceding the election, the Union held a meetingin Cookeville at a local hall.The complaint alleges that the conduct of SupervisorsDabbs and Bean constituted surveillance of the union meeting.14There can be littlequestion but that the charge is amply established in the record.The testimony ofNellie Dyer, Ray Newman, and Ruth Newman shows the presence of Dabbs andBean seated in an automobile parked near a corner diagonally across from the meet-ing hall at a time when those attending the meeting would be leaving it. It is alsoestablished that street lighting was present at such leaving point and it was necessary touse stairs to go from the hall to the street. It was also observed that Bean resortedto the use of binoculars to better see and identify any persons who had attendedand were leaving such premises.15Dabbs in his testimony stated that "after wefound out" regarding the meeting, "Bean and I decided to drive up to see whowas there."They remained parked for 30-45 minutes and "watched the peoplewhen they left the building.Bean watched through binoculars." Bean attributed hisbeing there to "high curiosity" and Turrentine explained his presence as being "longon curiosity" and a desire to "know how many were in attendance."All of whichclearly adds up to a sharply defined coercive practice of surveillance by the Respond-ent, which is not mitigated in any way by any greetings expressed to them by a unionrepresentative while so parked, or any alleged jocular references to it at a meeting inthe plant the following morning of officials of the Respondent and the Union.The complaint also alleges that Dabbs in his conduct at a meeting on the morningof March 31, 1955, threatened to engage in surveillance of the union meeting, orconveyed the impression that surveillance of the meeting would be engaged in.On22 Valentine Sugars, Inc., and Valite Corporation,102 NLRB 313, 315-316, footnote 5.23N. L. R.B. v. Kohler Co., 220 F. 2d 3 (C. A. 7).i* Robert Turrentine, assistant to the vice president of Acme Boot Co., Clarksville,Tennessee,which company furnished all the work to Respondent and whose personalduties included an assignment "to look after this plant," was also present in the parkedcar with Dabbs and Bean.ss A witness testified he saw the arm of Dabbs moving as in writing, and Mrs. HenrytestifiedDabbs told her he had written down the names of those observed. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuchoccasionhe delivered a prepared speech.18From all descriptions by witnesseshe apparently alternately read and spoke portions of it, and I am convinced, evenfrom his own testimony regarding the meeting, verbally interpolated some remarksnot appearing in the typed copy in evidence.At a point in his speech, he referred toa union meetinghe understood was to be held that night.Thompson interruptedhim and told him when and where. Dabbs testified he then expressed a wish to gobut that he was not invited, and added, "I was sure I would know who was there."Those who listened and have testified have differing versions from that of Dabbsas to what he said, but in essence they refer to the basic fact that he would havefull information as to what occurred at the meeting.Thompson heard it as "Iwill be there and see whocomes andgoes but I won't be seen." Brown, Dyer,Farris, and Maddux recalled it as Dabbs saying he would be there but nobody wouldsee him.Harris stated it as being to the effect that Dabbs said he would "knowwho was there," Ruth Newman recalled it as his saying he would be there to seewho did go, and Mrs. Robert Henry, as that he would be there watching in casethey did attend.Nash remembered it as, "I won't be there but I will be nearby. Iwill know who goes in."Whatever Dabbs did say was a departure from his writtenprepared speech.The variances in the recollection and quotation of it are not un-expected and really do not deviate too much.All express the same thought andconvey the same impression as it seems must have occurred to them at the time ofdelivery, accepting even the Dabbs' version of what he said. I find the expressionof the idea itself by Dabbs contained a coercive threat to his hearers calculated insome measure to dissuade them from attending the meeting, and as such, gave animpression of and constituted a threat of surveillance by the Respondent.On the foregoing evidence and facts, I find the Respondent did interfere with therights of the workers under Section 7 in threatening surveillance of their proposedscheduled meeting, and further also by actually carrying such threat into the fact ofsurveillance by the deliberate parking and observing of the exit of workers from suchunion meeting, and in eachinstancethereby violated Section 8 (a) (1) of the Act.2. Interrogation and interferenceThe complaint alleges that Superintendents Dabbs and Bean and Foremen Lollarand Owens,17engaged in illegal interrogation of employees on or about sevenstated dates.18 In the testimony presented little definiteness or certainty as to dates ofalleged occurrences was exhibited.Allegations generally referred to the date asbeing an asserted time period in relation to the known date of the election held, orwere related to the time of a call inadvertently made by certain workers at the homeof SuperintendentBean,the date of which has not been clearly established in theconflicting testimony of those present.19However, the fact of conversations occur-ring as alleged among the various persons named, is well established by their respec-tive testimony, the variance being confined largely as to content and statements madetherein.Considering the record as a whole and all the circumstances involved, with thenature of the inquiries, I find that the activities of Dabbs and other supervisorypersonnel in the following instances constituted interrogation reasonably tending tointerferewith the respective employees in the exercise of their rights underSection 7: 20(a)On the morning following the Bean-visit episode, Dabbs admittedly spoke toThompson in the shop and (according to credible testimony of Thompson) declaredhe could not understand why Thompson was trying to get the Union in the shop.16 The speech as written falls within the protective provisions of Section 8 (c). It wasnot delivered within the 24 hours preceding the election and as a speech is not the subjectof any allegations in the complaint17By stipulation, all conceded to be supervisors18No particularization as to the individuals so performing on any specific date wasrequested prior to the hearing19While seeking to call upon a woman worker in behalf of their organizing work,Thompson, Brown, Nash, and Halfacre mistakenly stopped at the home of Bean. Thompsonestimated the episode took place 2-3 weeks before the election, Bean said 7-8 days, andBrown made it 1-2 weeks20 In considering these incidents I have given due weight to the poor impression Dabbs,made in testifying as to his memory for and recognition of dates,even as affecting hispersonal affairs, his clear contradictions in testimony as to knowledge of union activityof Thompson,and what I consider his assumed guile in relation to knowledge of sur-veillance and the aspects of it. ATLAS BOOT MANUFACTURING CO., INC.573Dabbs testified he asked Thompson if he belonged to the Union,21 with a referenceto the occurrence of the previous night.(b)On a day or two following the Bean episode, after a conversation betweenLex Brown and Lillard Maxwell,a foreman,and the latter having reported to Dabbsregarding the content of it, Brown was asked by Dabbs(in office of the latter) ifhe knew who the leader of the Union was and who was passing out union cards.Brown allegedly informedhim thatitwas Thompson.Although there are variancesas to time elements in the testimony of Brown, the essentials of his basic story arelargely corroborated in the testimony of Maxwell.The latter visited Dabbs after-talking with Brown and testified he told Dabbs that Brown would tell who was in,charge.The meeting of Brown with Dabbs followed.I credit the testimony ofBrown as to the statements of inquiry by Dabbs made in the office meeting.(c)Dabbs and Bean individually questioned those calling at Bean's house, onthe following day, regarding their "being lost the night before." Such inquiry aloneIwould hold harmless.But, Bean coupled with it in questioning Brown and Half-acre an inquiry as to whether they"were connected up with those guys in any way"which serves to extend the otherwise not unfriendly inquiries of each of them as tothe night before from the jocular aspect to something with deeper significance andmore searching design. I accept therefore that considered as a whole such inquiriesoperated or were intended to operate to affect the thinking and actions of the workersand to have an effect on their exercise of basic rights.(d)C.M. Harris related a conversation with Dabbs about l week before theelection.He was told to go to Dabbs' office by his foreman.Dabbs allegedly statedthat it was reported that Harris was the leader of the Union,but Harris allegedlyadvised him that he was not.Dabbs then asked him if he knew who was. Upon anaffirmativereplybeing made by Harris, Dabbs allegedly asked would he tell himthe name, and on the declared refusal of Harris, Dabbs asked him to tell the partyto come in and talk.Dabbs admitted that on March 14, he stated to Harris that heheard he was in charge of the Union,which was denied by him. Dabbs also recalleda subsequent conversation with Harris about 10 days before the election,in which heagain stated his belief that Harris was in charge ofthe UnionDabbs denied, how-ever, that he inquired further as to who the leader was.I credit the testimonyof Harris.(e)About1week before the election,Harvey Farris stated Dabbs came up to himat work and asked him, "How do you stand on the Union?"Dabbs admits he askedhim if he belonged to the Union.When Farris advised him he did not know, Dabbsreplied, "I just wondered."(f)About a week before the election,Nellie Dyer testified that while she was atwork Dabbs asked her to come into his office,that he would like to talk to her. Shedid not inform the forelady of her going.She stated Superintendent Bean was inthe office when she arrived,and was also present during the conversation.Dabbsassertedly asked her if she was for the Union,and asked her not to lie. She statedshe was for the Union;and that Dabbs replied asking if she did not know he couldfire her for that.She allegedly disclaimed any such knowledge.Further she al-leged Dabbs told her "to think it over."Dabbs claimed she visited his office on thisoccasion(day before the election)of her own accord and volunteered the giveninformation asserted.He relates she returned the same afternoon with her foreladyin reference to an alleged disturbance resulting from certain declarations she, al=legedlymade in the shop against his management and personal character.Beantestified regarding the second conversation but was not questioned relative to hisalleged attendance at the first meeting and what conversation ensued then.Iwas impressed by the straightforward attitude of the testimony of witness Dyerand accept and credit her version as to the inquiry in preference to that of Dabbs.22(g)Dabbs' talks with Mrs.Loy Madduxa few days before the election datewould ordinarily in their context not come under the proscriptionof the Act, buthis pointing her out as a member of the Union,linked with direct reference asto how nice the Company had been to her and her family(particularly consideredwith similar reference by Foreman Owens to favorable consideration given to herand her husband in connection with a previous accident to the husband),containssuch a subtle hint of reprisal if any similar incidents occurred,as to bring it withinthe consideration here of interference with the exercise of rights under Section 7.21The balance of conversation is covered under a portion of this section regardingthreats.7d The testimony of Forelady Wilkerson as to the time of occurrence of conversationsdistinctly supports that of Dyer and not that of Dabbs, and in essentials her story ofconference conversation too. 574DECISIONSOF NATIONALLABOR RELATIONS BOARDA similar line of inquiry and expression by Foreman Owens in his previous Mon-day conversations with her, regardless of who institutedsuch conversations,likewisebrings such conversations under this classification.The reference he made as tothe consequences to follow if the Union entered into plant activities, would alsobe utterances beyond the usual accepted free inquiry allowed, and wouldviolateSection 8 (a) (1) inregard to the Section 7 requirements.The fact that this em-ployee, like all others, was allowed to vote her free convictions in the Board-con-ducted election, I doubt is something that may inure to the credit of the Respond-ent, or to be permitted to show that no actions of the Respondent could be deemedeffective in influencing this or any other worker in regard to the right to selector reject a union as the representative of the workers.(h)Action ofBean indirecting Thompson to leave the premises of Respondentwhile distributing union literature, and only do so on the public sidewalk,in absenceof any showing of any valid rule relative to solicitation and distributionof literature,and any showingitwasbeingdoneduring regular workinghours.23I find in the following instances that there has not been any unlawful interroga-tionor interference:(a)Halfacre alleges a conversation with Dabbs in his office on a date 1 or 2 daysafterthe election, approximately April 4, as alleged in the complaint. In suchconversation he alleged Dabbs asked him if Thompson was the leader of the Union,and stated he would get rid of Thompson.He was definite and certain the talkwas on a date after the election.Bean allegedly was also present in the office dur-ing the conversation.Dabbs andBeanunequivocally deny anymeetingwith himon the asserted date.Halfacre clearly had a poor memory as to dates, as appearsfrom his testimony that Dabbs' speech was given 2 weeks before the election, andthat Thompson's announcement at that time was that the union meeting was to bethe next night.His assertion that in the meeting of April 4, Dabbs asked him re-garding Thompson being the leader of the Union, appears incredibletome, as I amconvinced Dabbs had adequate knowledge of the status of Thompson before suchtime, and had no further need for inquiry after the election.Perhaps Halfacre hadsuch a conversation at some time, but in the light of the complaintallegation andhis positive testimony as to the time of occurrence of it, I cannot indulge inguessingwhen it may have occurred.Under all the circumstances,I accept in this instancethe testimony of nonoccurrence of themeeting atthe time statedand establishedas stated by Dabbsand Bean.(b)The conversation of Foreman Lollar with Thompson about 2 days beforethe election during working hours, in which Lollar inquired of Thompson how thelatter thought the Union would work out. I do not find it necessary to distinguishcredibility between the above persons, in view of the subject matter which even ifasked is not such an inquiry as would be banned without anything further followingup on it.(c) I do not accept the testimony of Mrs. Robert Henry as to theallegation thatDabbs told her she was transferred to the piping operation because of her unionactivity and in order to place her in a position to be directly affected in any layofffound necessary.Dabbs denies it, and although I have indicated throughout alow opinion of his credibility, I believe, in this instance, the facts as to the leavingdate of employment of Mrs. Warden and the credible testimony in this regard ofForeladyWilkerson relative to the whole situation and her sole responsibility ineffecting the transfer have sufficient emphasis to sustain his position. I likewisefind no violation in the statement of Dabbs to her and others on the morning fol-lowing the union meeting that he had seen them there and was sorry he did.3.Threats(a)On themorning followingthe Bean visit,in connectionwithinterrogatingThompson (as previously shown), Dabbs reportedly said to Thompson, "You couldwork upto a goodjob, but you can't the way you are doing now."Although Dabbsdid not testify directly inrelationto this allegedpassage,he did in his testimonysustain inthe main the other contentions of Thompson as to the conversation con-tent.I credit the testimony of Thompson in this regard, and find in the conversa-tiona coercive threatin violationof Section8 (a) (1).(b)The day following, Thompson was talking in the shipping department withemployeeWaites.24Thompson alleges Dabbscame upand said, "Thompson I29Thompson testified credibly that he did not distribute literature in working hours onat least two other occasions.24Not called to testify. ATLAS BOOT MANUFACTURING CO., INC.575don't know what you are talking about but I bet it is that damn Union.You hadbetter be sure it is not. If it is, and I catch you talking on Company time, you arefired then."Dabbs admitted the incident but alleged his only statement was, "Ifyou are talking on Company time, that will be all."The determination of the ques-tion here is whether or not any validity promulgated and known rule prohibitingsolicitation in any form in the shop was in effect and operation.No testimony waspresented to establish such.Therefore, I find in the absence of the proven existenceof any such rule, the declaration ascribed to Dabbs by Thompson, which I credit,would be an implied coercive threat to his employment tenure through dischargefor doing an unprohibited act, and would be violative of Section8 (a) (1).(c)The instance of meeting of Brown, Maxwell, and Dabbs has been referredto previously.It has been accepted that Dabbs inquired as to who was the leaderof the Union and in distribution of union literature.He was advised by Brownthat it was Thompson.Brown alleges that -Dabbs' retort was that "he would getrid of Thompson and there ain't nobody can do anything about it." 25 I credit the as-sertion ofBrown. It establishes a coercive threat by Dabbs in violation of Section8 (a) (1).(d)Ruth Newman testified that 1 week before the election Dabbs spoke to herat her machine after Dabbs had been summoned by the workers relative to an anti-union petition being circulated.26Inthe course of the conversation with her,he stated his intention to fire Thompson, and Dyer, if they did not quit passingout literature and talking Union on company time.Dabbs admitted the tenor ofthe remarks as to the action without stating any names.He admitted in his testi-monyhe was referring to Thompson and Nash, as he had seen them distribute litera-ture.In the absence of any well-established rule prohibiting solicitation, the threatof discharge action under it becomes a violation of Section 8 (a) (1).I find that the complaint has not been sustained relative to threats as follows:(a)Remarks allegedly made by Dabbs to Nellie Dyer on her first visit to him inthe office, in allegedly stating to her that shecouldbe fired for belonging to theUnion; as well as alleged threats made in her second meeting with Dabbs, basedon an alleged criticism of the management.(b) The alleged statement of Dabbs to Halfacre in the meeting stated to havebeen held on April 4, in which allegedly Dabbs when told by Halfacre regardingthe Thompson leadership, remarked there is one man we have got to get rid of andthat isThompson.Not accepting the fact of the meeting itself, the alleged declara-tion fallswith it.B. Theterminationof ThompsonAs to the actual termination of service of Thompson, the testimony is in accord.Nothing was said at the time regarding his union membership or activities, and Dabbssimply informed him that he had to lay him off for lack of work, at the same timeexpressinghis regrets at so doing and his hope of possible reemployment in the fall.The official termination record slip likewise shows lack of work as the assignedreason.The General Counsel maintains that such assigned and stated reason ismerely a pretext and that from all the facts and circumstances one must concludethatThompson was actually discriminatorily and unlawfully discharged for hisunionactivities, the timing of it being withheld to what was deemed to be a timesufficiently removed from the election date and result to not warrant suspicion ofits basis.The original employment of Thompson was somewhat in the nature of a favorby Dabbs, in view of the prior shipping room employment of Thompson by IrvingCohen (related to a company official) who was then quitting business.Thomp-son started work here as a last repairman, followed by work on rubbing boots,thensubstituted for about 2 months for the maintenance man (away ill), then wason ironing boots, followed by a period of "general flunky" work, and was pullinglastson the day of termination. I believe the time estimate of periods on such workas given by Thompson regarding the first two classifications was not accurate.What he estimated as covering over 2 months must have been performed in about1month, in view of my accepting the company records as accurate in regard to theffi Maxwell -was not questioned regarding this phase of the meeting.Likewise he hasnot been named in the complaint, and no cognizance therefore is taken regarding his owninquiriesto Brown.2e It appears that such petition emanated from the townspeople, not the Respondent,and that Dabbs acted promptly to disown it, quieted their fears as to not signing it, andordered the removal or disappearance of it from the factory. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod of absence of Alcorn, the maintenance worker he succeeded.27On the otherhand, I do not accept Dabbs' declaration that Thompson was only on last repairwork for 7-8 days, as lacking in proof, and that he took him off such work because"he was lousy."Thompson's declaration that his foreman, Bagwell, told him thathe was doing good work while on last repair, is accepted, in view of the lack of anycontradiction of it otherwise and the significant fact that Bagwell, who did nottestify,was essentially the only foreman mentioned who failed to do soDabbshas also testified generally that the ineptness of Thompson as a worker figuredsomewhat in his resolve to lay him off. Foreman Lollard, who supervised Thompsonon ironing boots, said his work was fair, even though he had to correct him regardingwatching work more closely to avoid burning shoes.Foreman Owens who statedhe arranged to secure the services of Thompson for his work on rubbing boots when-ever his department work got behind, in order to help catch up on his work, alsostated his recollection of cautioning Thompson regarding his work, but it consistedof taking work back and showing it to him and the regular boy engaged on suchwork, apparently without knowing definitely who was responsible for it. In addi-tion, nothing was presented to show Thompson did not satisfactorily perform as asubstitute on the general maintenance work in the long period performed.28Re-garding removal from the initial last repair work, the testimony of Thompson thatitwas not performed from the day he last worked on it until the day of his termi-nation, due to not having available certain rubber pegs, is not contradicted in therecord 29There is also no other evidence regarding complaints relative to the workof Thompson and no showing of any warnings having been given ,to him about hiswork quantity or quality and the need of improvement in it being required to retainhis employment. In view of these facts, I assess little credence to the assertions ofDabbs as to Thompson's work ineptness.As to the assertion of lack of available work at the time of termination of Thomp-son, in addition to any possible resumption of last repair work at this time as indi-cated, the hirings by the Respondent (following the election) in the early part ofApril must be closely scrutinizedThree people were employed, one each on April5, 7, and 14, 1955, respectively. It was established that none of these persons hadany prior boot or shoe manufacture experience, had not previously worked for theRespondent, nor had done any work on the particular type of operations for whichhired, that they did not apply for such particular jobs, and that each was hired onthe day he applied.Although there might be some question as to the ability ofThompson to do the toe forming or heel seat lasting jobs involved in the first twohiiings of April 5 and 7 (although it was not specifically raised or demonstrated),there can be little question asserted as to his ability to do the rubbing boots lob.30as he had previously done, and apparently had performed well enough in it to war-rant Foreman Owens' seeking out Dabbs to get the services of Thompson to helpcatch up when his work fell behind. These facts cast such great doubt on the ve-racity of the asserted reason for termination as to easily support an inference thatitwas not the correct and underlying basis of the action of the Respondent.To sustain any allegation of discriminatory discharge it is first necessary to showthe Respondent had knowledge of the union activity of Thompson. I find the Gen-eralCounsel has sustained the burden of proof in such regard and that the recordis replete with evidence of it.Probably the most convincing proof that Dabbs knewof it at least in mid-March 1955, shortly after the time it started, can be found andaccepted from his contradictory testimony in regard to such fact of his knowledgeof the union activity of Thompson and his phone conversation and meeting withcounsel of Respondent, as accepted from the testimony of witnesses Martin andTurrentine 3' It is also shown in the questioning of Thompson and others by Dabbsand Bean following the night episode at the home of the latter.27Alcorn stopped work on Jamiarv 29 and returned on March 21, 1955The in-accurate estimate of Thompson as to time spent on the first two operations, probablyreflected itself also in his stated belief that Alcorn was not away during February28 The only intimation of dissatisfaction refers to alleged use of freedom of the premisesinherent in peiforming such maintenance work, permitted Thompson to ream aroundallegedly talking to other workers regarding the Union-"Allegedly these required pegs were delivered to the Respondent on the dayof termina-tion of Thompson with the implication such work would thereafter be availableif required.Foswhich an inexperienced man was hired on the day beforeThompson wasterminated11 In a written statement given to a Board examiner on May 9,1955,Dabbs also ad-nutted knowledge of the union activity of Thompson at the timehe telephoned counselfor Respondent in March. ATLAS BOOT MANUFACTURING CO.,INC.577The testimony of Thompson and other workers clearly establishes the activities ofThompson in getting authorization cards signed and distributing literature.32Thetestimony of Lex Brown establishes also that the name of Thompson was given toDabbs by him as the leader of the union advocates.That Dabbs was diligently tryingto find out who the leader was as early as March 14, is seen from the testimony ofDabbs and Harris, and further followed up by Dabbs in his conversations with Thomp-son previously shown.The selection of Thompson as an observer for the Unionin the election of April 1 also must have carried significance to Dabbs in addition towhat he had been told and allegedly had seen. The reaction of Dabbs to the informa-tion he was getting, is well indicated in his remarks to Lex Brown to the effect hewould get rid of Thompson,and also to Mrs. Newman that he would fire Thompsonand others if they did not quit distributing literature and talking Union on companytime.If the urge of Dabbs to lay off Thompson had only the legitimate basis of hisgeneral incompetence and there actually being no work available for him in the cir-cumstances,itappears unlikely that the move would have been delayed almost amonth,even though giving cognizance to the advice given Dabbs by the Company'sattorney of not doing anything to interfere with the pending election.Dabbs stateshe did lay off a man a few days before first seeking telephone advice on March 18,1955, regarding the proposed layoff of Thompson,but had not on such other allegedoccasion sought any legal advice,although it apparently had occurred in the organ-izing period.Iam convinced from the aggregate testimony that Dabbs was in-fluenced throughout in his desire to get rid of Thompson by his union activities, andnot because of the return to work of Alcorn on March 21, 1955, and the consequentallegedinability to have further work for Thompson to do. I am convinced thatif it was not for the restraining influence of the advice of company counsel, the as-serted layoff would have occurred earlier and been more starkly revealed in suchcontext for what it really amounted to, that is a discriminatory discharge based onunion activities then occurring.The delay in execution of it, particularly in view ofthe apparent weakness of the no-work-available statement,in the face of the hiringof an inexperienced man for the rubbing boots work on the day previous to this lay-off, does not change the essential nature of the entire act involved.I believe it is afair inference to draw that the assigned cause of layoff is mere pretext advanced tocover up the animating cause, namely reprisal for his union activities.I thereforefind the termination of Thompson by the Respondent on April 15, 1955, was dis-criminatory,being based on his'union activities,and was an unfair labor practicewhich violated Section 8 (a) (3) of the Act.33V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section IV,above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.VI.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8 (a) (1) and(3) of the Act,I shall recommend that it cease and desisttherefrom and take certain affirmative, action designed to effectuate the policies ofthe Act.Having found that the Respondent discriminated against Robert L. Thompson inregard to the hire and tenure of his employment,I shall recommend that the Re-spondent offer to Robert L. Thompson immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority or other rightsand privileges,and make him whole for any loss of pay suffered by him as a resultof the discrimination,by payment to him of a sum of money equal to the amount hewould have earned from April 15, 1955, the effective date of his discriminatory dis-charge, to the date of the offer of reinstatement,less his net earnings in the period toizAlso as shown in the incident wherein Supervisor Bean directed Thompson to get offcompany property and distribute the union literature on the sidewalk,and the fact that on,thethe Bean visit Thompson had union cards or literature prominently placed in his shirtin such a noticeable way that Bean did note them,and the assertions of Dabbs asto having seen Thompson and Nash distribute literature in the shop.a3 The facts asserted by Respondent that discriminatory action was not taken by itagainst others who had also engaged in some union activity,do not serve to disprovethe apparent intent in this instance405448-57-vol 116-38 ,578DECISIONS OF NATIONALLABOR RELATIONS BOARDbe computed on a quarterly basis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289, 294.As the unfair labor practices committed by the Respondent were of a characterstriking at the roots of employee rights safeguarded by the Act,and indicate a dangerthat the Respondent may continue,although not necessarily by the same means, todefeat self-organization of its employees,itwill also be recommended that the Re-spondent cease and desist from infringing in any manner upon the employee rightsguaranteed in Section 7 of the Act.Itwill also be recommended that the Respondent make available to the Board,upon request, payroll and other records to facilitate the checking of any back pay due.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Atlas Boot Manufacturing Co., Inc.,isanemployer withinthemeaning ofSection 2 (2) of the Act and isengaged in commerce within the meaning of Section2 (6) and (7) of the Act.2.Boot and Shoe Workers Union, AFL-CIO, is a labor organization within themeaning of Section 2 (5) of the Act.3.Byinterfering with, restraining,and coercing its employees in the exercise ofrights guaranteed by Section 7 of the Act,Respondent has engaged in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.4.By discriminating in regard to the hire and tenure of employment of Robert L.Thompson,thereby discouraging membership in the aforesaid labor organization,the Respondent has engaged in unfair labor practices within the meaning of Section8 (a) (3) and (1) of the Act.5.TheRespondent has not engaged in unfair labor practices in violation of Section8 (a) (1) in certain other alleged instances in the complaint to the extent as foundand shown previously herein.[Recommendations omitted from publication.]Stemar CompanyandJames M. Rogers, PetitionerandCommer-cial Artists Local Union 1765, B. of P. D. & P. of A., AFL-CIO.Case No. 13-RD-285. August 10,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William D. Boetticher, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Union contends that the commerce evidence is hearsay andtherefore is insufficient to support a finding of jurisdiction.The Employer's manager testified that the Employer is an Illinoiscorporation engaged in the manufacture of technical manuals or pub-lications, that he estimated total sales at approximately $500,000, ofwhich "somewhere close to $50,000" represented shipments outsidethe State of Illinois and $250,000 represented intrastate sales to In-ternational Harvester Company, a multistate enterprise.The witnessbased his estimates on information furnished by the president of theEmployer and on his own observation of work done under his super-vision; he has supervised the preparation of publications for the116 NLRB No. 79.